Citation Nr: 1233529	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  07-29 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California



THE ISSUE

Entitlement to a compensable initial evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from November 1967 to June 1970.  

The issue on appeal first came to the Board of Veterans' Appeals (Board) from a September 2005 rating decision issued by the RO.  

A review of the claims folder as well as the Virtual VA paperless claims processing system reveals additional VA examinations, received by the RO prior to certification of the appeal.  However, the RO did not issue a Supplemental Statement of the Case (SSOC) subsequent to receiving these records.  See 38 C.F.R. §§ 19.31(b), 19.37(a) (2011).  In addition, these records are not accompanied by a waiver of RO consideration.  However, since these records are not "pertinent" to the hearing loss issue on appeal, the Veteran is not prejudiced by the Board's initial consideration of this evidence.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


FINDING OF FACT

At worst, the Veteran's bilateral hearing loss is shown to be manifested by Level II hearing loss in the right ear and Level II hearing loss in the left ear.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable initial evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85 including Diagnostic Code 6100 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in February 2004 and July 2008.  

Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate both his original service connection and subsequent increased initial rating for hearing loss issues; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The VCAA notices did not inform the Veteran of the law pertaining to effective dates, in accordance with Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Regardless, since the claim for a compensable initial evaluation for hearing loss is being denied by the RO and the Board, there are no potential effective date issues that would warrant providing additional VCAA notice.  As such, no prejudice has inured to the Veteran.  

In any event, the July 2008 VCAA notice letter advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (minimum notice requirements pursuant to VCAA for an increased rating claim), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to the effect on daily life and as to the assigned or cross-referenced diagnostic code under which the disability is rated).  

The outcome of these holdings is that VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts, but rather only a generic notice is required.  In this regard, the July 2008 letter advised the Veteran of both the generic and specific evidentiary and legal criteria necessary to substantiate a higher rating for his bilateral hearing loss disability. 

This appeal arises from disagreement with the initial evaluation following the grant of service connection for bilateral hearing loss in a September 2005 rating decision.  Both the U.S. Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court of Appeals have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also 38 C.F.R. 3.159(b)(3) (no duty to provide VCAA notice arises upon VA's receipt of a Notice of Disagreement), retroactively effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).

With regard to timing, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If not timely or inadequate, such errors can be effectively "cured" by providing any necessary VCAA notice and then and readjudicating the claim.  

That is, a Statement of the Case (SOC) or SSOC can readjudicate the claim so that the intended purpose of the notice is not frustrated and the appellant is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  As a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC.  Prickett, 20 Vet. App. at 376. 

The timing defect was cured.  After providing additional VCAA notice in July 2008, the RO readjudicated the bilateral hearing loss claim in an October 2011 latter SSOC.  Any timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376;

Accordingly, prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA examinations, and private medical evidence as identified and authorized by the Veteran.  

For his part, the Veteran has submitted personal statements, private medical evidence, and representative argument.

The Veteran was also afforded an August 2011 VA audiology examination to rate the current severity of his bilateral hearing loss disability.  The need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  Here, the August 2011 VA audiology examination is very recent.  There is no probative suggestion that the evidence is not sufficient to evaluate the appeal.  In a January 2012 representative statement, the Veteran indicated he would submit an additional private hearing examination; however, no such examination was submitted.  There is no reasonable basis for any further VA audiology examinations. 

Furthermore, the August 2011 VA audiology examination is fully adequate.  The August 2011 VA audiology examination addressed the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

In summary, the duty to assist has been met for the bilateral hearing loss issue on appeal.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011). 

Governing Laws and Regulations for Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  

Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Analysis - Increased Compensable Rating for Bilateral Hearing Loss

In the September 2005 rating decision on appeal, the RO granted service connection for bilateral hearing loss.  The service-connected bilateral hearing loss is rated under Diagnostic Code 6100.  38 C.F.R. § 4.85.  The RO assigned an initial 0 percent disability rating, effective on December 4, 2003 - the date the Veteran's original service connection claim for bilateral hearing loss was received. 

Because the Veteran has perfected an appeal as to the assignment of an initial rating following the initial award of service connection for bilateral hearing loss, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (December 4, 2003) until the present.  

The Board will also consider probative evidence prior to this date, to the extent this evidence sheds additional light on the Veteran's overall disability picture.  This could result in "staged ratings" based upon the facts found during the period in question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times when his bilateral hearing loss disability has been more severe than at others.  Id. 

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The Rating Schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  

The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for Hearing Impairment), the percentage evaluation is determined by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a mere mechanical application of the rating criteria.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   

The Veteran complains that his bilateral hearing loss is getting worse.  He describes increased difficulty in understanding and hearing people speak.  He especially has difficulty hearing with background noise.  He cannot hear high pitched sounds.  He has difficulty hearing on the telephone and difficulty hearing his grandchildren.  He recently was provided with hearing aids.  The Veteran is now retired, but he reports that his hearing loss condition did not result in any lost time from work.  See September 2007 VA Form 9; January 2012 representative statement; August 2005 and August 2011 VA audiology examinations.  

Regardless, it is important for the Veteran to understand the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the examination results cited below.  See Lendenmann, supra.  

In connection with his initial service connection claim for bilateral hearing loss, the Veteran was afforded a VA audiology examination in August 2005.  At that time, puretone thresholds, in decibels, were as follows:





HERTZ 




1000
2000
3000
4000
RIGHT

10
15
30
55
LEFT

10
20
35
55

Average pure tone decibel loss was 28 in the right ear.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear.  Average pure tone decibel loss was 30 in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  

In this case, applying the results from the August 2005 VA examination to Table VI yields a Roman numeral value of I for both the right and left ears.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss is evaluated as noncompensable (no percent disabling) at that time.  38 C.F.R. § 4.7.   

The Veteran was afforded another VA audiology examination in August 2011. 
At that time, puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

10
35
50
65
LEFT

10
40
50
70

Average pure tone decibel loss was 40 in the right ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear.  Average pure tone decibel loss was 43 in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  

In this case, applying the results from the August 2005 VA examination to Table VI yields a Roman numeral value of II for the right ear and I for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss is evaluated as noncompensable (no percent disabling) at that time.  38 C.F.R. § 4.7.   

The Veteran also underwent private audiology examinations in February 2004, September 2006, and August 2008.  These private reports were provided in graphic representations without numerical interpretation as to the exact puretone thresholds found.  However, the Court has held that the Board cannot discount audiograms simply because they are in graphical form.  The Court explained that a clear graphical audiogram can be interpreted by the Board, as interpretation of a graphical audiogram is a finding of fact to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (emphasis added).  In the present case, the Board finds that all of the private graphical representations are clear and their interpretations are not disputable for each puretone threshold.         

With regard to the private audiograms, it is unclear whether speech discrimination testing was performed by of the Maryland CNC test.  On this issue, pursuant to 38 C.F.R. § 4.85(a), the controlled speech discrimination test administered by a state-licensed audiologist must be the Maryland CNC Test.  However, the Court has held if a private audiogram does not specifically identify whether speech discrimination testing was performed by the Maryland CNC test, the claim must be remanded to ask the private audiologist to clarify what test was used, unless it can be shown the private test would not support an increased rating even if considered.  See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011) (emphasis added).  In the present case, as discussed below, the speech discrimination scores in the private audiology tests do not support an increased rating, even when considered by the Board.  Thus, a remand for clarification would serve no purpose here.  

Specifically, a February 2004 private audiology examination revealed puretone thresholds, in decibels, as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

5
10
35
45
LEFT

5
10
40
45

Average pure tone decibel loss was 24 in the right ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  Average pure tone decibel loss was 25 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  

In this case, assuming that the speech audiometry was determined using the appropriate test and applying the results from the February 2004 private audiology examination to Table VI yields a Roman numeral value of I for the right ear and I for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss is evaluated as noncompensable (no percent disabling) at that time.  38 C.F.R. § 4.7.   

The Veteran also underwent a September 2006 private audiology examination.  This examination revealed puretone thresholds, in decibels, as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

20
25
50
65
LEFT

20
20
50
65

Average pure tone decibel loss was 40 in the right ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  Average pure tone decibel loss was 39 in the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the left ear.  

Assuming that the speech audiometry was determined using the appropriate test and applying the results from the September 2006 private audiology examination to Table VI yields a Roman numeral value of I for the right ear and II for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss is evaluated as noncompensable (no percent disabling) at that time.  38 C.F.R. § 4.7.   

Finally, the Veteran also underwent an August 2008 private audiology examination.  This examination revealed puretone thresholds, in decibels, as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

30
30
65
70
LEFT

25
30
55
70

Average pure tone decibel loss was 49 in the right ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear.  Average pure tone decibel loss was 45 in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the left ear.  

Assuming that the speech audiometry was determined using the appropriate test and applying the results from the August 2008 private audiology examination to Table VI yields a Roman numeral value of II for the right ear and I for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss is evaluated as noncompensable (no percent disabling) at that time.  38 C.F.R. § 4.7.   

Throughout the appeal, the Board has considered the Veteran's credible lay assertions regarding his diminished hearing and its impact on his daily life and social activities.  However, once again, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann, supra.  

Consequently, the preponderance of the evidence is against a higher initial compensable disability rating for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.3.  

Simply stated, on this record, the results do not provide a basis to grant a compensable rating when considering the service-connected hearing loss in both ears.  

Fenderson Consideration

Since the effective date of his award (December 4, 2003), the service-connected bilateral hearing loss disability has never been more severe than contemplated by its 0 percent rating, so the Board cannot "stage" his rating.  Fenderson, 12 Vet. App. at 126. 


Extraschedular Consideration

As discussed, the Veteran describes increased difficulty in understanding and hearing people speak.  He especially has difficulty hearing with background noise.  He cannot hear high-pitched sounds.  He has difficulty hearing on the telephone and difficulty hearing his grandchildren.  He recently was provided with hearing aids.  See September 2007 VA Form 9; January 2012 representative statement; August 2005 and August 2011 VA audiology examinations.  

Therefore, initially, it is asserted that some of the manifestations of his service-connected hearing loss disability may not be fully addressed by the rating criteria.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  In other words, the schedular evaluation are said to not contemplate certain aspects of the claimant's hearing loss symptomatology.  

However, the Board finds that the service-connected disability picture does not markedly interfere with his ability to work, meaning above and beyond that contemplated by his separate schedular ratings.  See 38 C.F.R. § 3.321(b)(1).  

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this regard, the Veteran is currently 67 years of age.  The August 2005 VA audiology examiner noted that his hearing loss condition did not result in any lost time from work.  He worked for Bank of America for 37 years.  The Veteran is now retired.  See also August 2011 VA audiology examination.  Thus, there is no specific indication he missed any time from work due to his hearing disability.  

Therefore, the Veteran's hearing disability cannot rise to the level of "marked interference with employment" to render impractical the application of the regular rating standards.  See 38 C.F.R. § 3.321(b)(1).  

Finally, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to his service-connected bilateral hearing loss disability, to suggest he is not adequately compensated for his disability by the regular Rating Schedule.  38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.  There is no allegation or evidence of inpatient treatment for bilateral hearing loss.  

Therefore, an extraschedular referral is not warranted for the service-connected bilateral hearing loss.  See 38 C.F.R. § 3.321(b)(1).  


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.  



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


